Title: James Madison to Fletcher and Toler, 10 October 1827
From: Madison, James
To: Fletcher & Toler


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 10. 1827
                            
                        
                        
                        I have just seen in another Gazette, the following paragraph, noted as an extract from the "Lynchburg
                            Virginian" viz
                        Without being aware of the ground on which the Statement is alledged to be within the personal knowledge of
                            the Editor, it is proper to observe that, as often happens in the report of conversations, there must have been some
                            degree of misapprehension or misrecollection.
                        It is true that I have not approved the proceedings of the General Assembly of the State, which would* [limit
                            the power of Congress over trade to regulations having revenue alone for their object;] that I have in occasional
                            Conversations, been led to observe that a contrary doctrine has been entertained and acted on, from the commencement of the
                            Constitution of the U. States, by the several Branches of every Administration under it; and that I regretted the course
                            pursued by the General Assembly, as tending to impair the confidence & cordiality of other parts of the Union,
                            agreeing with Virginia in her exposition of the Constitution on other points. In expressing these ideas, however, more
                            respect has been felt for the patriotic sensibilities of the Legislative Body, and for the talents & good
                            intentions of Members, personally or otherwise known to me to be particularly entitled to it, than might be inferred from
                            the tone of the publication. I must observe also, that though it is true, that I have spoken of the power of Congress over
                            Commerce in its enlarged sense, as a primary & known object in forming the Constitution, the language of the
                            statement is inaccurate at least, as being susceptible of a construction, embracing indefinite powers over the entire
                            resources of the Country.
                        I must presume that the expressions which refer by name to the Governor of the State, were not meant to be
                            ascribed to me; being very sure that I could never have so far forgotten, what I owed to myself, or the respect due to
                            him.
                        It is with much reluctance, Sir, that I have had recourse to these explanatory remarks, withdrawn as I am
                            from scenes of political agitation, by my age & pursuits more congenial with it. It is the single instance of a
                            communication from me to the press, on any subject connected with the existing State of parties. With respects 
                        
                            
                                James Madison
                            
                        
                    *corrected into "exclude from the power of Congress &ca. as in the letter of 14th. Oct. attached to this. See also
                            the further explanatory note of J. M. of Oct. 31. also attached to this.